DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kolstad et al. (from IDS; 18-19 June 2015 Poster presentation at 13th International Conference on Malignant Lymphoma, Lugano, Switzerland; 1 page; “Kolstad”) in view of Larsen et al. (from IDS; US 2012/0301396 A1; “Larsen”) and Larsen et al. (from IDS; US 2014/0348745 A1; “Larsen-2”).
Kolstad teaches a method of inhibiting Non-Hodgkin lymphoma comprising (0) pretreating a patient in need thereof with two infusions of 375 mg/m2 rituximab administered 21 and 28 days before administering 177Lu-DOTA-HH1 (Betalutin®; 177Lu-lilotomab satetraxetan), (a) predosing the patient with 50 mg unlabeled HH1 the day of but before administering 177Lu-DOTA-HH1, and (b) administering to the patient 10, 15 or 20 MBq/kg 177Lu-DOTA-HH1 (left col; and Fig. 2).  The patients have relapsed CD37+ Non-Hodgkin lymphoma, e.g., follicular lymphoma, or mantle cell lymphoma (left col; and Table 1).  Kolstad further teaches that one patient was pretreated with two infusions of 250 mg/m2 rituximab administered 7 days before and the day of but before administering 177Lu-DOTA-HH1 (left col; and Table 1).
Although Kolstad teaches pretreating patients with an infusion of rituximab 28, 21, 7, or 0 days before administering 77Lu-DOTA-HH1, Kolstad does not expressly teach that the patient is pretreated 14 days before administering 177Lu-DOTA-HH1.  Although Kolstad teaches predosing the patient with 50 mg unlabeled HH1 the day of but before administering 177Lu-DOTA-HH1, Kolstad does not expressly teach an alternative dosage amount of unlabeled HH1 such as 100 mg/m2.  And although Kolstad teaches treating a patient with Non-Hodgkin lymphoma, Kolstad does not explicitly exemplify the type of Non-Hodgkin lymphoma, such as Diffuse Large B-cell lymphoma (DLBCL).
Larsen teaches therapy for treatment of B-cell malignancies, wherein the therapy includes pre-treatment using anti-CD20 monoclonal antibody (e.g., rituximab) and/or anti-CD37 monoclonal antibody (e.g., HH1) prior to the treatment with the radiolabeled HH1 (¶ 0016-0030).  In blocking experiments, i.e., using cells pre-saturated with unlabeled antibody, showed that HH1 would block the CD37 on living cells from binding to radiolabeled HH1 (¶ 0064, 0148-0164, and 0169-0186).
Larsen-2 teaches anti-CD37 antibody molecules for use in the treatment of B cell malignancies and autoimmune conditions (Abstract; ¶ 0002-0004).  CD37 expression is observed in non-Hodgkin’s lymphoma, including mantle cell lymphoma (MCL), follicular lymphoma, and diffuse large B-cell lymphoma (DLBCL), and this expression pattern makes CD37 an attractive target for antibody-mediated cancer therapy (¶ 0009-0010).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Kolstad for inhibiting DLBCL.  A person of ordinary skill in the art would have been motivated to make these modifications because DLBCL, like the follicular lymphoma and mantle cell lymphoma taught by Kolstad, is a type of non-Hodgkin’s lymphoma that also shows a CD37 expression pattern, as taught by Larsen-2.  A person of ordinary skill in the art reasonably would have expected success because follicular lymphoma and mantle cell lymphoma can be treated using the method of Kolstad, as taught by Kolstad, so there would have been a reasonable expectation of success of treating DLBCL, which, like the follicular lymphoma and mantle cell lymphoma taught by Kolstad, is a type of non-Hodgkin’s lymphoma that also shows a CD37 expression pattern, as taught by Larsen-2.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the unlabeled HH1 dosage amount during the method of Kolstad. The particular unlabeled HH1 dosage amount is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal unlabeled HH1 dosage amount needed to achieve the desired results, that is, treating lymphoma.  The purpose of pretreating and predosing is to block CD37 binding sites on living cells, that is, to block potential background and nonspecific binding sites of 77Lu-DOTA-HH1, as taught by Larsen.  Thus, one of ordinary skill would adjust the unlabeled HH1 dosage amount needed to block CD37 binding site on living cells (background and nonspecific binding sites), thereby allowing specific binding of 77Lu-DOTA-HH1 to tumor cells and treatment of lymphoma during the method of Kolstad.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of unlabeled HH1 dosage amounts would have been obvious before the effective filing date of the claimed invention.  Note that it is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize which day the patient is administered the rituximab pretreatments between 0-28 days before administering 77Lu-DOTA-HH1 during the method of Kolstad. The particular rituximab pretreatment days is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal particular rituximab pretreatment days needed to achieve the desired results, that is, treating lymphoma.  The purpose of pretreating and predosing is to block potential background and nonspecific binding sites of 77Lu-DOTA-HH1, as taught by Larsen.  Thus, one of ordinary skill would adjust the particular rituximab pretreatment days needed to block background and nonspecific binding sites, thereby allowing specific binding of 77Lu-DOTA-HH1 to tumor cells and treatment of lymphoma during the method of Kolstad.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of particular rituximab pretreatment days would have been obvious before the effective filing date of the claimed invention.  Note that it is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618